 1                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
 2                                                            EASTERN DISTRICT OF WASHINGTON



 3                                                             Mar 06, 2020
                                                                   SEAN F. MCAVOY, CLERK
 4
 5                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8 ASHLEY M.,                                No. 4:20-CV-05013-EFS

 9                       Plaintiff,          REPORT AND RECOMMENDATION
10
     vs.
11
12 ANDREW M. SAUL,
   COMMISSIONER OF SOCIAL
13
   SECURITY,
14
15              Defendant.

16
17         By Order filed February 4, 2020, the Plaintiff was directed to pay a partial
18   filing fee of $25.00. ECF No. 4. Plaintiff has not consented to proceed before a
19   magistrate judge.
20         There has been no payment and no response to the court’s Order.
21   Accordingly, IT IS RECOMMENDED:
22         1.    Plaintiff’s Complaint be DISMISSED without prejudice.
23         2.    Plaintiff be required to provide notice of the dismissal to any and all
24   Defendant(s) she served with a copy of the Complaint and Summons.
25                                    OBJECTIONS
26         Any party may object to a magistrate judge’s proposed findings,
27   recommendations or report within fourteen (14) days following service with a copy
28   thereof. Such party shall file written objections with the Clerk of the Court and


     REPORT AND RECOMMENDATION - 1
 1   serve objections on all parties, specifically identifying any the portions to which
 2   objection is being made, and the basis therefor. Any response to the objection
 3   shall be filed within fourteen (14) days after receipt of the objection. Federal Rule
 4   of Civil Procedure 6(d) adds additional time after certain kinds of service.
 5         A district judge will make a de novo determination of those portions
 6   objected to and may accept, reject, or modify the magistrate judge’s determination.
 7   The judge need not conduct a new hearing or hear arguments and may consider the
 8   magistrate judge’s record and make an independent determination thereon. The
 9   judge may, but is not required to, accept or consider additional evidence, or may
10   recommit the matter to the magistrate judge with instructions. United States v.
11   Howell, 231 F.3d 615, 621 (9th Cir. 2000); 28 U.S.C. § 636(b)(1)(B) and (C); FED.
12   R. CIV. P. 72(b)(3); LMJR 2(c), Local Magistrate Judge Rules for the Eastern
13   District of Washington. A magistrate judge’s recommendation cannot be appealed
14   to a court of appeals; only the district judge’s order or judgment can be appealed.
15         The Clerk of the Court is directed to file this Report and Recommendation
16   and provide a copy to Plaintiff.
17         DATED March 6, 2020.
18
19                                _____________________________________
                                            JOHN T. RODGERS
20                                 UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


     REPORT AND RECOMMENDATION - 2
